Citation Nr: 1026308	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinea pedis and onychomycosis. 

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral pain syndrome and tibiofemoral 
degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral pain syndrome and tibiofemoral degenerative 
joint disease.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1969.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from January 1999 and July 2001 rating decisions by the RO 
in Los Angeles, California.  In January 1999, the RO denied the 
Veteran's claim for service connection for a bilateral knee 
disability.  In July 2001, the RO granted the Veteran's claim for 
service connection for bilateral tinea pedis and onychomycosis, 
and assigned a 10 percent evaluation, effective October 23, 1998.

In a March 2007 decision, the Board denied the Veteran's claims.  
A timely appeal of that decision was filed in the United States 
Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of General 
Counsel and the Veteran's attorney filed a joint motion for 
remand, requesting that the Court vacate that portion of the 
Board's March 2007 decision that denied service connection for a 
bilateral knee disability, and denied an initial evaluation in 
excess of 10 percent disabling for tinea pedis and onychomycosis, 
and that it remand the case for further development and 
readjudication.  In August 2008, the Court granted the joint 
motion, vacated the Board's March 2007 decision with regard to 
the above claims, and remanded the case to the Board for 
compliance with directives that were specified by the Court.  In 
a December 2008 determination, the Board granted service 
connection for a bilateral knee disability and remanded the 
Veteran's claim for an increased rating for bilateral tinea pedis 
and onychomycosis.   

In an April 2009 rating decision, the RO assigned separate 10 
percent evaluations, effective April 14, 2000, to the Veteran's 
right knee patellofemoral pain syndrome and tibiofemoral 
degenerative joint disease and his left knee patellofemoral pain 
syndrome and tibiofemoral degenerative joint disease.  
Subsequently, the Veteran appealed the evaluations assigned to 
the Veteran's service-connected right knee disability and 
service-connected left knee disability. 


FINDINGS OF FACT

1.  The Veteran's bilateral tinea pedis and onychomycosis are 
manifested by distorted toenails, scaliness of the feet, burning, 
and constant itching.

2.   The Veteran's service-connected right knee patellofemoral 
pain syndrome and tibiofemoral degenerative joint disease is 
manifested by complaints of pain and slight limitation of motion.

3.  The Veteran's service-connected left knee patellofemoral pain 
syndrome and tibiofemoral degenerative joint disease is 
manifested by complaints of pain and slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for service-
connected bilateral tinea pedis and onychomycosis have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 
(2002) (2008).

2.  The criteria for a disability rating in excess of 10 percent 
for service-connected right knee patellofemoral pain syndrome and 
tibiofemoral degenerative joint disease have not been met.  See 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for service-connected left knee patellofemoral pain syndrome and 
tibiofemoral degenerative joint disease have not been met.  See 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

With regard to the Veteran's bilateral knee claim, a VCAA letter 
dated in August 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  This letter informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  

Additionally, with respect to all claims on appeal, the Board 
notes that for initial rating claims, where, as here, service 
connection has been granted and the initial rating and effective 
date have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to these claims have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with examinations for his service-
connected bilateral tinea pedis and onychomycosis and his 
service-connected bilateral knee disability most recently in 
February 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected bilateral tinea pedis and onychomycosis or 
service-connected bilateral knee disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiner from the February 
2009 examination reviewed the claims files and thoroughly 
interviewed and examined the Veteran.  Barr.  The Board finds 
this examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes that 
the examination in this case is adequate upon which to base a 
decision with regards to these claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinea pedis and onychomycosis. 

In a July 2001 rating decision, the RO granted a claim for 
service connection for bilateral tinea pedis and onychomycosis 
and assigned a 10 percent evaluation, effective October 23, 1998, 
under Diagnostic Code 7806.  The Veteran is seeking a higher 
evaluation.  The Veteran asserts that he has experienced constant 
itching, shedding of scaly skin, and his toenails are painful and 
sore to the touch.  He has been prescribed a topical medication 
for both conditions.

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 were recently amended, effective from October 23, 2008.  
However, as the Veteran's claim was received in 1998 and this 
amendment applies to applications for benefits received by VA on 
or after October 23, 2008, these changes do not apply to the 
claim currently under consideration.

Additionally, the Board notes that, earlier during the pendency 
of this appeal, the schedule for rating disabilities of the skin 
was also changed, effective from August 30, 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  The Board will evaluate the 
Veteran's claim under both the criteria in the VA Schedule for 
Rating Disabilities in effect at the time of his filing and the 
regulations in effect as of August 30, 2002, in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is inconsistent 
with Supreme Court and the Federal Circuit precedent insofar as 
Karnas provides that, when a statute or regulation changes while 
a claim is pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the Veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the criteria effective prior to August 30, 
2002, at any time; and (2) whether an increased rating is 
warranted under the criteria effective August 30, 2002, at any 
time on or after August 30, 2002.  The effective date of any 
rating assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board must 
apply only the earlier version of the regulation for the period 
prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g) (West 2002 & West Supp. 2006) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be earlier 
than the effective date of the Act or administrative issue).

Under Diagnostic Code 7806 of the Rating Schedule provisions for 
evaluating skin disorders prior to August 30, 2002, a 10 percent 
rating is assigned for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for a skin disorder with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or for a skin disorder that is exceptionally repugnant.  38 
C.F.R. § 4.118 (2002).

Effective August 30, 2002, Diagnostic Code 7806 provides that a 
10 percent rating is assigned for at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
evaluation will be assigned where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed area is affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for dermatitis 
that covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118 (2008).

The Board notes that the Veteran underwent a VA examination most 
recently in February 2009.  The examiner reviewed the claims file 
and noted that the Veteran had been diagnosed with tinea pedis 
and onychomycosis.  The Veteran reported that he required 
treatment with topical antifungals on a daily basis for many 
years to control but not eliminate his symptoms.  He described 
his symptoms as including itching and marked scaling, noting that 
large amounts of scale come off his feet and socks, which he 
especially notes in his bedroom after taking off his shoes and 
socks.  The great toe on both feet occasionally develop a sharp 
pain.  He will occasionally have blisters along the medial part 
of his feet.  This rash is confined to the feet.  There has been 
no spread or systemic toxicity.  He has not taken oral medication 
to treat this condition in the past but was told by the 
dermatologist that oral medication would be required if he wanted 
to fully eliminate the nail fungus.  This was declined.  The 
Veteran also reported a rash that occurs at various locations on 
his body dating back to the military.  He would treat these 
rashes with topical steroid.  

Upon examination, moderately severe scaling was noted diffusely 
at the bottom of both feet and along the medial and lateral 
margins of both feet-slightly higher along the medial side 
compared to the lateral side.  Two small areas of crust were 
noted at the medial right foot near the ankle.  There were 
scattered areas of thickened skin/early callusing on the bottom 
of both feet primarily located at the heel and metatarsal head 
pressure point areas.  There were no significant abnormalities 
involving the top of both feet.  Nails of both great toes were 
mildly to mild to moderately thickened and discolored 
(hyperpigmented).  Nails of the little toe were similar thickened 
and dystrophic but to a lesser degree.  There was no swelling, 
redness, or tenderness of the toes or nails.  The areas between 
the toes of both feet appeared to be very slightly moist but no 
scaling, maceration, or other abnormalities were noted there.  
The examiner concluded by diagnosing the Veteran with tinea pedis 
and onychomycosis.  It was noted that tinea pedis was localized 
essentially to the bottom of both feet and appears to be moderate 
in degree.  Onychomycosis overall appears to be mild in degree 
and asymptomatic except perhaps being the cause of pain when 
pressure from shoes is applied; although, the degrees of 
thickening and deformity did not seem consistent with this and 
the examination was relatively benign, as noted.  

The examiner further noted that the Veteran's body rash was 
diagnosed as undifferentiated dermatitis.  It was noted that this 
condition is clearly unrelated to the tinea pedis as an 
infection, responding to treatment an infection would not be 
expected to respond to, opinions of dermatologists, etc.  The 
examiner determined that the percentage of the body surface 
affected by his skin conditions, excluding the feet, totaled 1.13 
percent.  The examiner determined that the involvement of each 
foot was estimated to be 360 centimeters squared for a total of 
720 centimeters squared for both feet.  This comes out to be 3.67 
percent of the total body surface area.  Combining the 
contribution of both feet with the rest of the body, this 
combined affected surface area calculates to be 4.80 percent.  

The Veteran also underwent an examination in March 2004.  At this 
examination, the Veteran reported itching and shedding of scaly 
skin.  He reported that the problem is with him all the time.  He 
uses topical medication, which helps somewhat but not completely.  
On the areas, he has been using fungoid tincture and clotrimazole 
cream.  He has not lost any time from work due to this.  With 
regard to onychomycosis, the Veteran reported that he feels that 
the medication did not help much.  His nails are painful and sore 
to touch.  He has not lost any time from work due to this.  Upon 
physical examination, the Veteran was noted as having some 
flaking dryness of the soles of the feet.  There was very mild 
nail dystrophy on the distal aspect of the nails of the toes but 
particularly throughout the toenails of the first and fifth toes 
bilaterally.  There was no sign of any redness or skin cracking 
noted.   

In November 2000, the Veteran also underwent an examination.  It 
was noted that the Veteran has an itching sensation associated 
with pain and rash on his feet.  The Veteran reported that his 
symptoms are constant.  Upon examination, the Veteran was noted 
as having scaly lesions on the plantar aspect of the feet without 
evidence of crusting or ulceration.  The lesions are pruritic.  
These are also present between the toes.  There is evidence of 
onychomycosis with thickened toenails.    

The Board has also reviewed relevant VA and private medical 
records.  In a July 2001 VA treatment record, the Veteran's feet 
were noted as being dry and scaling without erythema.  Dryness 
and scaling to the soles was noted as extending to the lateral 
aspect of the feet, plus between the toes.  The nails were noted 
as thickened with yellow discoloration.  In a March 2003 VA 
treatment record, the Veteran was noted as having daily itching 
and burning of his feet, moderately relieved by topicals.  He was 
diagnosed with tinea pedis, reasonably well controlled.  In a 
March 2004 VA treatment record, the Veteran was noted as having 
dry, peeling skin on the soles of his feet.  He also complained 
of itchiness and a burning sensation.  In a September 2004 VA 
treatment record, it was noted that the Veteran was offered oral 
lamisil for his tinea pedis.  However, he refused this 
medication, as he believed he was taking too many medications.  
He was noted as continuing with topical ketoconazole, miconazole 
tincture.  In a March 2005 VA treatment record, the Veteran was 
noted as having scaling on the plantar feet, with yellow, 
dystrophic toenails times 10.  

As an initial matter, the Board notes that the Veteran has been 
diagnosed with and treated for a skin condition on other parts of 
his body than his feet.  However, the Veteran has already claimed 
service connection for a skin condition other than bilateral 
tines pedis and onychomycosis, to include contact dermatitis of 
the chest and neck.  This claim for service connection was denied 
by the Board in a March 2007 decision.  The Veteran did not 
appeal this issue to the Court, nor has he submitted an 
application to reopen this previously denied claim.  As such, 
this issue is not currently before the Board, and the Board only 
need consider the symptoms related to the Veteran's service-
connected bilateral tines pedis and onychomycosis in the 
evaluation of this claim.  

Upon review of the evidence, the Board finds that, under the 
former criteria, a higher evaluation of 30 percent is warranted, 
effective October 23, 1998.  The Board notes that there is no 
medical evidence of record for the period of time on appeal 
showing that the Veteran had exudation, extensive lesions, or 
marked disfigurement.  The Veteran was noted during the November 
2000 VA examination to have lesions on the feet; however no 
physician has stated the Veteran's lesions were extensive, and 
lesions were not noted during the March 2004 VA examination, the 
February 2009 VA examination, or in the available VA or private 
medical records.  The Veteran has, however, consistently asserted 
throughout the period of time on appeal that he experiences 
constant itching.  As a 30 percent evaluation is warranted under 
Diagnostic Code 7806 of the former criteria for constant itching, 
the Board finds that an increased rating of 30 percent is 
warranted, effective October 23, 1998, for the Veteran's service-
connected bilateral tinea pedis and onychomycosis.

The Board has considered assigning an evaluation in excess of 30 
percent under the former criteria.  However, the greater weight 
of the evidence is against finding that, at any time throughout 
the pendency of this appeal, the Veteran's service-connected 
bilateral tinea pedis and onychomycosis has resulted in 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or is exceptionally repugnant.  As such, 
an evaluation in excess of 30 percent under the former criteria 
cannot be assigned for any time throughout the period of time on 
appeal.

In evaluating the Veteran's claim under the revised criteria, the 
Board notes the Veteran's feet are the areas affected by the 
bilateral tinea pedis and onychomycosis and therefore, are 
generally not exposed.  Even if the Board considered the 
Veteran's feet an exposed area, his bilateral tinea pedis and 
onychomycosis do not involve more than 40 percent of the entire 
body or more than 40 percent of exposed areas.  Specifically, it 
was noted at the February 2009 examination that the involvement 
of each foot was estimated to be 360 centimeters squared for a 
total of 720 centimeters squared for both feet or 3.67 percent of 
the total body surface area.  The evidence of record shows that 
the Veteran has been prescribed medicated ointments and creams to 
treat his bilateral tinea pedis and onychomycosis, and he also 
received recommendations that he avoid wetness and humidity, and 
use a prescribed lotion after showers for dry skin.  There is no 
evidence showing the Veteran ever required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for his feet 
conditions.  At the February 2009 VA examination, the Veteran 
reported that he required treatment with topical antifungals on a 
daily basis. The Board notes that the Veteran also reported a 
rash that occurs at various locations on his body that he would 
treat with topical steroid.  However, as previously noted, the 
issue on appeal before the Board is the evaluation assigned to 
the Veteran's skin condition of his feet only.  As such, the 
steroids he takes for skin conditions on other parts of his body 
cannot be considered in evaluating the skin condition of his 
feet.  Therefore, as the medical evidence of record does not 
reflect that the Veteran's bilateral tinea pedis and 
onychomycosis covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or that constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12-month 
period, a rating in excess of 30 percent cannot be assigned under 
the criteria of Diagnostic Code 7806, effective August 30, 2002.

In determining that the Veteran meets the criteria for a 30 
percent evaluation under Diagnostic Code 7806 prior to August 30, 
2002, for the entire period of time on appeal, the Board has 
considered that it was noted in the August 2008 joint motion of 
remand that staged ratings should be considered, given that the 
November 2000 examination reflected that the Veteran had lesions 
on the feet, which were no longer observable in March 2004.  As 
noted above, a 30 percent rating is warranted for a skin disorder 
with exudation or itching constant, extensive lesions, or marked 
disfigurement.  The Board has considered assigning staged 
ratings.  However, the Veteran has consistently complained of 
constant itching in his statements and medical records throughout 
the entire period of time on appeal.  As such, the Veteran meets 
the criteria for a 30 percent evaluation under Diagnostic Code 
7806 prior to August 30, 2002, for the entire period of time on 
appeal.  While it is true that the Veteran's condition may have 
changed somewhat over the years in that he had lesions on his 
feet at one point that are now no longer present, the change in 
his condition is not significant enough so as to satisfy the 
criteria for a higher rating.  More specifically, even taking 
into account the lesions noted in 2000, the Veteran's condition 
has never met the criteria for a 50 percent evaluation under the 
former criteria or a 60 percent evaluation under the revised 
criteria.  The Board does note, however, that the Veteran's 
condition has met the criteria for a 30 percent evaluation under 
the former criteria for entire period of time on appeal.  As 
such, staged ratings are simply not warranted. 

With regard to Rating Schedule provisions for evaluating skin 
disorders prior to August 30, 2002, and effective August 30, 
2002, the Board has considered alternative diagnostic codes under 
which the Veteran may receive an increased evaluation.  However, 
his bilateral tinea pedis and onychomycosis have never been shown 
to produce scarring; therefore, 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805 (2002) (2008) are not for application.  
With regard to applying the remaining diagnostic codes relating 
to the skin, the Board finds that there are no other diagnostic 
code sections which are relevant to this claim or under which the 
Veteran might receive a rating in excess of 30 percent for this 
condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7819 
(2002), Diagnostic Codes 7807-7833 (2008).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Veteran's bilateral tinea pedis and onychomycosis 
has not been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating Disabilities, 
as discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  Thus, the Board finds 
that the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the evidence supports an 
initial increased rating of 30 percent for the period of October 
23, 1998, to the present, but that the preponderance of the 
evidence is against the claim for a rating higher than 30 percent 
for the period of time on appeal.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Assignment of staged ratings has been considered and 
discussed above.  Fenderson, supra.


2.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral pain syndrome and tibiofemoral 
degenerative joint disease, and entitlement to an evaluation in 
excess of 10 percent for left knee patellofemoral pain syndrome 
and tibiofemoral degenerative joint disease.

In an April 2009 rating decision, the RO granted service 
connection for right knee patellofemoral pain syndrome and 
tibiofemoral degenerative joint disease and left knee 
patellofemoral pain syndrome and tibiofemoral degenerative joint 
disease, and assigned separate 10 percent evaluations, effective 
April 14, 2000, under Diagnostic Code 5010.  The Veteran is 
seeking higher evaluations.

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2009).

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  
Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees; a 20 percent 
disability rating is assigned for extension limited to 15 
degrees; a 30 percent disability rating is assigned for extension 
limited to 20 degrees; a 40 percent disability rating is assigned 
for extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  See 38 
C.F.R. § 4.71a (2009).

According to Diagnostic Code 5260, a 10 percent disability rating 
is warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is assigned for flexion limited to 30 degrees; 
and a 30 percent disability rating is assigned for flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a (2009).

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both currently codified under 38 C.F.R. § 4.71a, may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination most 
recently in February 2009.  The examiner reviewed the claims 
file.  The examiner noted that the Veteran has continued to have 
knee pain over the years and has been diagnosed with 
patellofemoral syndrome and degenerative joint disease.  The 
Veteran reported that the pain in both knees is essentially 
identical.  Currently, he experiences an aching pain in the knees 
that tends to be worse in the morning, especially when the 
weather is cold.  It may improve somewhat with non-stressful 
activity after a few hours but worsen related to walking up and 
down stairs or prolonged standing for 30 minutes or prolonged 
walking for 30 minutes, at which time, he will typically need to 
rest for 15 to 20 minutes.  The examiner noted that the Veteran 
has had no surgeries, procedures, history of 
dislocations/subluxations, or systemic/constitutional symptoms.  
He knees have a tendency to give way at least once daily.  The 
Veteran uses a cane and bilateral knee braces.  His activities of 
daily living are primarily impacted by limited prolonged walking 
or standing if he is shopping or doing an activity out of the 
home.  When using a case in the right hand, he appears to be 
somewhat favoring the left knee but not antalgic.  The examiner 
noted that there was no effusion, swelling, or erythema in both 
knees.  Moderate to marked crepitus was noted at the right knee 
at full flexion.  Crepitus was otherwise mild with lesser range 
of motion of the right knee and through the full range of motion 
of the left knee.  Tenderness was elicited at the patellar tendon 
just below the patella of both knees.  There was no ligamentous 
stress pain or laxity.  McMurray test was negative.  Certain 
movements (flexion and extension) would occasionally produce pain 
but not in a consistent fashion, except that pain was 
consistently produced at the end of flexion.  Range of motion in 
degrees was equal both with active and passive motion and both 
produced pain beginning a few degrees prior to full range of 
motion.  There was no fatigability but this finding (pain near 
the end of range of motion) was consistent.  The Veteran's range 
of motion was recorded at 0 degrees extension to 130 degrees of 
flexion bilaterally.  There was no additional limitation in joint 
function and range of motion secondary to pain, weakness, lack of 
endurance, or incoordination, except that which was described in 
the history and which resolves with rest. 

The Veteran also underwent a VA examination in March 2004, at 
which he told the examiner that in 1966, he injured his knees in 
service while aboard a ship.  He said that since the injury, he 
had experienced constant pain, stiffness and aching, and that 
sometimes, his knees would "give way."  On physical examination, 
flexion of the knees was 130 degrees on the left and 135 degrees 
on the right.  The examiner noted that there was pain at flexion, 
but there was no fatigue, weakness, lack of endurance, or 
incoordination.  Extension was zero degrees bilaterally and no 
ankylosis was noted.  Drawer sign and McMurray sign were negative 
bilaterally.  There was no locking pain or joint effusion, but 
there was mild crepitus bilaterally. X-rays revealed mild 
periarticular osteopenia, with no other significant finding 
bilaterally.  The examiner diagnosed the Veteran with bilateral 
degenerative joint disease of the knees.  It was noted that the 
Veteran was not working.  He was able to work, but he did 
complain of some difficulty with ambulation due to his knee 
problems.    

The Veteran also underwent a VA examination in November 2000.  
The Veteran told the examiner that he had injured both knees 
while aboard ship during his active military service while trying 
to go through a hatch.  With regard to symptomatology, the 
Veteran claimed that he continued to have knee pain with 
weakness, stiffness, inflammation, instability, fatigue, and lack 
of endurance on a constant basis.  The examiner also noted that 
he was undergoing physical therapy.  Upon physical examination, 
the examiner noted that the Veteran walked with braces on his 
knees and used a cane.  His gait was not unsteady or 
unpredictable, and he was able to walk across the room without 
his cane.  The examiner also found mild crepitus with no evidence 
of heat, redness, swelling, effusion, drainage, instability or 
weakness.  Drawer sign and McMurray test were negative.  
Bilateral active knee flexion was 120 degrees.  Bilateral active 
knee flexion with pain was also 120 degrees.  Movement against 
gravity was 120 degrees.  Bilateral active knee extension was 0 
degrees.  Bilateral active knee extension with pain was also 0 
degrees.  Movement against gravity was 0 degrees.  No additional 
limitation of range of motion due to weakness, instability, lack 
of endurance, or laxity was noted.  X-rays revealed no 
abnormalities for either knee.  The examiner diagnosed the 
Veteran with bilateral patellofemoral syndrome.  The examiner 
further noted that the Veteran's gait was normal.

Additionally, the Board has reviewed the relevant VA and private 
treatment records.  Specifically, in a September 2004 VA 
treatment record, the Veteran was noted as having full range of 
motion with pain at the end of flexion and no effusion.  His 
knees were noted as stable.  In a March 2000 VA treatment record, 
the Veteran was noted as having a range of motion of 3 degrees to 
140 degrees.  In a separate March 2000 VA treatment record, it 
was noted that the Veteran had a lack of extension of 8 degrees 
on the left side and normal flexion.  His right knee range of 
motion was noted as normal.  In a February 2000 VA treatment 
record, the Veteran was noted as lacking 8 degrees of extension 
on the left side and 3 degrees of extension on the right side.  
His flexion was recorded as 135 degrees on the left side and 138 
degrees on the right side.  In a December 1999 VA treatment 
record, the Veteran reported that his knees pop greater than 10 
times per day and he has morning stiffness.  He also reported 
that he cannot walk more than 50 feet without knee pain.  In a VA 
treatment record from October 1999, the Veteran complained of 
knee pain.  His range of motion was recorded as 0 degrees to 130 
degrees. 

The Board notes that the Veteran is already receiving separate10 
percent evaluations for each knee under Diagnostic Code 5010.  As 
this is the maximum evaluation allowed for the Veteran's symptoms 
under this diagnostic code, an increased rating cannot be 
assigned under Diagnostic Code 5010.  However, the Board has 
considered alternative avenues through which the Veteran may 
obtain increased disability ratings.  

With respect to granting increased ratings under Diagnostic Code 
5260, there is no clinical evidence of record reflecting that 
either of the Veteran's knees has a limitation of flexion to 45 
degrees, as needed for a compensable evaluation under this 
diagnostic code.  As such, increased ratings cannot be assigned 
for either knee under Diagnostic Code 5260.  

With respect to granting increased ratings under Diagnostic Code 
5261, there is no medical evidence of record reflecting that 
either of the Veteran's knees has a limitation of extension to 10 
degrees, as needed for a compensable evaluation under this 
diagnostic code.  As such, increased ratings cannot be assigned 
for either knee under Diagnostic Code 5261.  

Diagnostic Code 5257 addresses impairment of the knee in the form 
of recurrent subluxation or lateral instability.  The claims file 
contains no subjective complaints or clinical evidence reflecting 
that the Veteran experiences recurrent subluxation of the knees.  
The Veteran was specifically noted as having no history of 
subluxations at the February 2009 VA examination.  The Board 
recognizes that the Veteran has complained of instability and 
requested in a May 2010 statement that he be afforded an 
increased evaluation under Diagnostic Code 5257.  However, at the 
February 2009 VA examination, it was specifically noted that 
there was no ligamentous stress pain or laxity.  Similarly, it 
was also noted in a September 2004 VA treatment record that his 
knees were stable.  Upon review of the medical evidence of 
record, the Board finds the consistent clinical findings of 
competent health care specialists following examination to be 
more persuasive than the Veteran's subjective complaints.  
Therefore, the Board finds that increased ratings for either knee 
are not warranted under Diagnostic Code 5257.

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There is 
no evidence of record reflecting that the Veteran has undergone 
removal of cartilage of either knee or has dislocated cartilage 
in either knee.  Therefore, Diagnostic Codes 5258 and 5259 are 
not applicable. 

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (genu recurvatum).  As there is no 
evidence of record showing that the Veteran has ankylosis of 
either knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum, these diagnostic codes are not 
applicable. 

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges the Veteran's complaints of knee 
pain with weakness, stiffness, inflammation, instability, 
fatigue, and lack of endurance on a constant basis.  The Board 
also notes that the Veteran specifically requested in a May 2010 
statement that an increased rating be considered under Deluca.  
However, at the March 2004 VA examination, the examiner noted 
that there was pain at flexion, but there was no fatigue, 
weakness, lack of endurance, or incoordination.  It was 
specifically noted in the February 2009 VA examination report 
that there was no additional limitation in joint function and 
range of motion secondary to pain, weakness, lack of endurance, 
or incoordination, except that which was described in the history 
and which resolves with rest.  More importantly, as noted above, 
the Veteran is already receiving separate 10 percent evaluations 
for each knee under Diagnostic Code 5010 for noncompensable 
limitation of motion that is accompanied by additional symptoms 
such as painful motion.  Therefore, even taking into account his 
subjective complaints, the Board finds that the current 10 
percent rating assigned for each knee already contemplates the 
additional functional loss he has described, and that an 
increased rating under Deluca is not warranted for either knee. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board acknowledges that the Veteran reported at the March 
2004 VA examination that he had some difficulty with ambulation 
due to his knee problems and that he was not working.  However, 
it was further noted that he was able to work.  Additionally, the 
medical evidence of record does not reflect that the Veteran's 
bilateral knee disability has been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has 
necessitated frequent periods of hospitalization; or has 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claims for increased ratings, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has 
been considered and is not for application.  See Fenderson, 
supra.




ORDER

Entitlement to an evaluation of 30 percent for bilateral tinea 
pedis and onychomycosis for the period of October 23, 1998, to 
the present, is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for right 
knee patellofemoral pain syndrome and tibiofemoral degenerative 
joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral pain syndrome and tibiofemoral degenerative 
joint disease is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


